IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenyatta Mwambu, a minor, by his         :
parents and natural guardians, Paul      :
S. Mwambu and Josephine Kyazze           :
and Paul S. Mwambu and Josephine         :
Kyazze, in their own right               :
                                         :
                  v.                     :         No. 1128 C.D. 2020
                                         :
Monroeville Volunteer Fire               :
Company #4,                              :
                   Appellant             :


PER CURIAM                            ORDER


            NOW, April 29, 2022, having considered Appellant’s application for

reargument and Appellees’ answer in response thereto, the application is denied.